IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                     )
                                       )
                                       )
      v.                               )           Case ID No.: 1910004381
                                       )
                                       )
AARON RICHARDS,                        )
                                       )
             Defendant.                )

                                      ORDER

                             Submitted: October 14, 2021
                              Decided: January 7, 2022

      AND NOW TO WIT, this 7th day of January, 2022, upon consideration of

Defendant Aaron Richard (“Defendant”)’s October 14, 2021 Motion for

Postconviction Relief, the sentence imposed upon Defendant, and the record in this

case, it appears to the Court that:

      1.     During a vehicle stop on October 7, 2019, Defendant was found to be

in possession of heroin.      That same day, a search warrant was executed at

Defendant’s apartment where he admitted to police officers that a firearm and a

ballistic vest would be found in the residence. This proved to be true during a

subsequent search.     Defendant then provided a post-Miranda confession that the

firearm and vest belonged to him. He further conceded that he was selling heroin to

support his nine children.


                                           1
       2.      On October 12, 2020, after an appropriate colloquy, Defendant pled

guilty to Possession of a Firearm by a Person Prohibited and Possession of

Ammunition by a Person Prohibited.1 He was sentenced to serve a minimum

mandatory sentence of five years,2 followed by transitioning levels of probation.3

       3.      On December 22, 2020, Defendant filed his first Motion for

Modification of Sentence.4 The Court denied this Motion on February 19, 2021.5

This Court denied additional requests for sentence modification on September 21,

2021,6 October 1, 2021,7 and November 9, 2021.8

       4.      Defendant repeatedly argues that due to “personal growth and

maturity” and “job prospects,”9 he should be released from prison so that he may

provide for his wife and nine children.10 This Court has consistently explained that

the Court imposed the most lenient sentence and that his family’s financial hardship

caused by his criminal conduct does not form a legal basis for relief.11


1
  Final Case Review: Defendant Pled Guilty/Sentenced, D.I. 11.
2
  See 11 Del. C. § 1448(e)(1)(b) (“[A]ny person who is a prohibited person . . . and who
knowingly possesses, purchases, owns or controls a firearm . . . while so prohibited shall receive
a minimum sentence of [f]ive years at Level V, if the person does so within 10 years of the date
of conviction for any violent felony . . . .”).
3
  Sentence: Approved ASOP Order Signed and Filed, D.I. 13.
4
  Motion for Modification of Sentence, D.I. 14.
5
  Motion for Modification of Sentence Denied, D.I. 15.
6
  Motion for Modification of Sentence Denied, D.I. 19.
7
  Motion for Modification of Sentence Summarily Dismissed, D.I. 21.
8
  Motion for Modification of Sentence Denied, D.I. 19
9
  See Motion for Postconviction Relief, D.I. 22, at 2.
10
   See Motion for Modification of Sentence, D.I. 14; Motion for Modification of Sentence, D.I.
16; Motion for Modification of Sentence, D.I. 20.
11
   See Motion for Modification of Sentence Denied, D.I. 15; Motion for Modification of
                                                2
       5.      Undeterred, Defendant again filed this Motion for Postconviction

Relief on October 14, 2021.12 Defendant raises four arguments as to why his

requested relief should be granted: (1) extraordinary circumstances; (2) unfulfilled

plea agreement; (3) illegal search and seizure; and (4) ineffective assistance of

counsel.13

       6.      Superior Court Criminal Rule 61 is the exclusive remedy for persons

“in custody under a sentence of this court seeking to set aside the judgment of

conviction. . . .”14 This Court “must first consider the procedural requirements of

Rule 61 before addressing any substantive issues.”15 The procedural “bars” of Rule

61 are: timeliness,16 repetitiveness,17 procedural default,18 and former adjudication.19




Sentence Denied, D.I. 19; Motion for Modification of Sentence Summarily Dismissed, D.I. 21.
12
   Motion for Postconviction Relief, D.I. 22.
13
   See id.
14
   SUPER. CT. CRIM. R. 61(a)(1). See, e.g., Warnick v. State, 158 A.3d 884, 2017 WL 1056130, at
*1 & n.5 (Del. Mar. 30, 2017) (TABLE) (citing Miller v. State, 157 A.3d 190, 2017 WL 747758
(Del. Feb. 24, 2017) (TABLE)) (denying Rule 35(a) motion attacking sufficiency of evidence in
indictment to which defendant pleaded guilty; defendant’s “challenge [of] his indictment is outside
the scope of Rule 35(a)” and was limited to Rule 61).
15
   Bradley v. State, 135 A.3d 748, 756–57 (Del. 2016) (citing Younger v. State, 580 A.2d 552, 554
(Del. 1990)); see also SUPER. CT. CRIM. R. 61(i) (setting forth Rule 61’s procedural bars).
16
   SUPER. CT. CRIM. R. 61(i)(1). See, e.g., Evick v. State, 158 A.3d 878, 2017 WL 1020456, at *1
(Del. Mar. 15, 2017) (TABLE) (affirming denial of Rule 61 motion as untimely when filed more
than two years after conviction became final).
17
   SUPER. CT. CRIM. R. 61(i)(2). See, e.g., Walker v. State, 154 A.3d 1167, 2017 WL 443724, at
*1-2 (Del. Jan. 17, 2017) (TABLE) (denying defendant’s third postconviction relief motion as
repetitive; “Rule 61 provides a limited window for judicial review, especially upon a repetitive
motion.”).
18
   SUPER. CT. CRIM. R. 61(i)(3).
19
   SUPER. CT. CRIM. R. 61(i)(4).
                                                3
The contentions in a Rule 61 motion must be considered on a “claim-by-claim”

basis.20

       7.      This is Defendant’s first motion for postconviction relief and was

timely filed.21 Defendant is not otherwise procedurally barred under Delaware

Superior Court Rule 61(i). Defendant has not requested appointment of counsel.

However, any such request would have been denied as Defendant’s motion fails to

“set[ ] forth a substantial claim that the movant received ineffective assistance of

counsel” or any “specific exceptional circumstances” that would warrant the

appointment of counsel.22 The Court next addresses Defendant’s arguments for

postconviction relief in order although the arguments do not fall squarely under

traditional Rule 61 analyses.

       8.      Defendant’s first ground for “extraordinary circumstances” argues that

he is “a product of his own environment…” and his eight-year-old son has a chronic

respiratory disease.23 The Court does not consider this claim under Rule 61. It has

previously been considered and denied under Rule 35.24




20
   State v. Reyes, 155 A.3d 331, 342 n.15 (Del. 2017) (citations omitted) (“Rule 61 analysis should
proceed claim-by-claim, as indicated by the language of the rule.”).
21
   See SUPER. CT. CRIM. R. 61(i)(1).
22
   See SUPER. CT. CRIM. R. 61(e)(2).
23
   Motion for Postconviction Relief, D.I. 22, at 3.
24
   See Motion for Modification of Sentence Denied, D.I. 15; Motion for Modification of
Sentence Denied, D.I. 19; Motion for Modification of Sentence Summarily Dismissed, D.I. 21.
                                                4
       9.     Defendant’s allegation of an “unfulfilled plea agreement” is equally

without merit. Nothing suggests the agreement was unfulfilled. Instead, Defendant

argues that he did not know he could withdraw his plea under Superior Court

Criminal Rule 32(d) and that he “would have opted for a break down or a complete

inquiry . . . at his plea hearing” if he had known.25 Nothing on this record contradicts

the Court’s finding that Defendant knowingly, voluntarily, and intelligently entered

into his plea agreement. Moreover, this argument forms no basis for relief under

Rule 61.

       10.    Defendant’s assertion of “illegal search and seizure” is based upon his

claim that he “knows nothing of law.”26 This claim is similarly without merit and

lacks a factual basis.

       11.    Lastly, Defendant argues that defense counsel was ineffective because

counsel “[f]ailed below an objective standard” because he “could’ve had a better

plea.”27 Mere allegations of ineffectiveness are not enough.28 Defendant’s two

conclusory sentences that his plea could have been better fails to state a basis for

relief, let alone satisfy the appropriate legal standard under Strickland v.

Washington.29



25
   Motion for Postconviction Relief, D.I. 22, at 4.
26
   Id. at 3.
27
   Id.
28
   Younger, 580 A.2d at 556.
29
   See Strickland v. Washington, 466 U.S. 668 (1984).
                                               5
       12.     Defendant’s assertions lack any factual basis and are deemed frivolous.

His contentions are dismissed pursuant to Superior Court Criminal Rule 61(d)(5).30

       13.     For the reasons stated above, Defendant’s Motion for Postconviction

Relief is SUMMARILY DISMISSED.


                                                               /s/ Vivian L. Medinilla
                                                               Vivian L. Medinilla
                                                               Judge


oc:    Prothonotary
cc:    Defendant
       Jillian Schroeder, Esquire
       Investigative Services Office




30
   See SUPER. CT. CRIM. R. 61(d)(5) (“If it plainly appears from the motion for postconviction
relief and the record of prior proceedings in the case that the movant is not entitled to relief, the
judge may enter an order for its summary dismissal and cause the movant to be notified.”).
                                                  6